                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



 LUIGI WARREN,

                Plaintiffs,                     Civ. A. No. 17-12472-DLC

        vs.

 THE CHILDREN’S HOSPITAL CORP.,

                Defendant


                              NOTICE OF CHANGE OF ADDRESS

       Please take notice that Theodore J. Folkman’s address and firm affiliation have changed

to the following:

       Theodore J. Folkman
       Folkman LLC
       PO Box 116
       Boston, MA 02131
       (617) 646-9980
       ted@folkman.law

                                                   Respectfully submitted,

                                                   THE CHILDREN’S HOSPITAL CORP.

                                                   By its attorney:

                                                   /s/ Theodore J. Folkman
                                                   Theodore J. Folkman
                                                   FOLKMAN LLC
                                                   PO Box 116
                                                   Boston, MA 02131
                                                   (617) 646-9980
                                                   ted@folkman.law

Dated: April 2, 2020
